Exhibit 10.3
EXECUTION VERSION
 
SECOND-TIER SALE AGREEMENT
between
FORD CREDIT AUTO LEASE TWO LLC,
acting with respect to its Series of
limited liability company interests designated as
the “2011-A Series”, as Depositor
and
FORD CREDIT AUTO LEASE TRUST 2011-A,
as Issuer
Dated as of June 1, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I USAGE AND DEFINITIONS
    1  
Section 1.1. Usage and Definitions
    1  
 
       
ARTICLE II SALE OF THE SECOND-TIER ASSETS
    2  
Section 2.1. Sale of the Second-Tier Assets
    2  
Section 2.2. Closing; Further Assignments
    2  
Section 2.3. Intent; Savings Clause
    2  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    3  
Section 3.1. Representations and Warranties of the Issuer
    3  
Section 3.2. Representations and Warranties of the Depositor
    4  
Section 3.3. Representations of the Depositor and the Issuer
    5  
 
       
ARTICLE IV CONDITIONS
    5  
Section 4.1. Conditions to Obligation of the Issuer
    5  
Section 4.2. Conditions to Obligation of the Depositor
    5  
Section 4.3. Deemed Satisfaction of Conditions
    5  
 
       
ARTICLE V COVENANTS OF THE DEPOSITOR
    6  
Section 5.1. Protection of Right, Title and Interest to the Second-Tier Assets
    6  
Section 5.2. Other Liens or Interests
    6  
Section 5.3. Indemnification
    6  
Section 5.4. Reserve Initial Deposit
    7  
Section 5.5. Obligations of the Depositor
    7  
 
       
ARTICLE VI MISCELLANEOUS PROVISIONS
    7  
Section 6.1. Amendment
    7  
Section 6.2. Notices
    8  
Section 6.3. Costs and Expenses
    8  
Section 6.4. Successors and Assigns
    9  
Section 6.5. No Petition
    9  
Section 6.6. Limited Recourse
    9  
Section 6.7. Subordination
    9  
Section 6.8. GOVERNING LAW
    10  
Section 6.9. Submission to Jurisdiction
    10  
Section 6.10. WAIVER OF JURY TRIAL
    10  
Section 6.11. Severability
    10  
Section 6.12. Counterparts
    10  
Section 6.13. Headings
    10  
Section 6.14. No Waiver; Cumulative Remedies
    10  
Section 6.15. Issuer Obligation
    10  

i



--------------------------------------------------------------------------------



 



     SECOND-TIER SALE AGREEMENT, dated and effective as of June 1, 2011 (this
“Agreement”), between FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited
liability company, acting with respect to its Series of limited liability
company interests designated as the “2011-A Series”, as Depositor, and FORD
CREDIT AUTO LEASE TRUST 2011-A , a Delaware statutory trust, as Issuer.
BACKGROUND
     On or prior to the date of this Agreement, CAB East LLC, a Delaware limited
liability company (“CAB East”), CAB West LLC, a Delaware limited liability
company (“CAB West”) and FCALM, LLC, a Delaware limited liability company
(“FCALM, LLC” and, together with CAB East and CAB West, the “Titling Companies”)
issued (or, in the case of FCALM, consented to the issuance) to Ford Credit a
note designated as the “2011-A Exchange Note” having an initial aggregate
outstanding principal balance of $1,088,903,936.04 a fixed interest rate of 1.93
% and a stated maturity date of January 15, 2016.
     Ford Credit and the Titling Companies have also designated the 2011-A
Reference Pool in respect of the 2011-A Exchange Note and the Collateral Leases
and Collateral Leased Vehicles comprising the 2011-A Reference Pool.
     Ford Credit has sold the 2011-A Exchange Note to the Depositor pursuant to
a First-Tier Sale Agreement, dated as of the date of this Agreement (the
“First-Tier Sale Agreement”).
     The Depositor wishes to sell the 2011-A Exchange Note and certain related
property and rights to the Issuer on the terms and conditions of this Agreement.
ARTICLE I
USAGE AND DEFINITIONS
     Section 1.1. Usage and Definitions. Capitalized terms used but not
otherwise defined in this Agreement are defined in Appendix 1 to the Exchange
Note Supplement (the “Exchange Note Supplement”) to the Credit and Security
Agreement (as defined below), dated as of June 1, 2011, among the Titling
Companies, as Borrowers, U.S. Bank National Association (“U.S. Bank”), as
Administrative Agent, HTD Leasing LLC (“HTD”), as Collateral Agent, and Ford
Motor Credit Company LLC (“Ford Credit”), as Lender and Servicer. Capitalized
terms used but not otherwise defined in this Agreement or in Appendix 1 to the
Exchange Note Supplement are defined in Appendix A to the Amended and Restated
Credit and Security Agreement (the “Credit and Security Agreement”), dated as of
December 1, 2006, among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent and Ford Credit, as Lender and
Servicer. Appendix 1 and Appendix A also contain rules as to usage applicable to
this Agreement and are incorporated by reference into this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
SALE OF THE SECOND-TIER ASSETS
     Section 2.1. Sale of the Second-Tier Assets.
     (a) Effective as of the 2011-A Closing Date and immediately after the
transaction pursuant to the First-Tier Sale Agreement, and immediately before
the transactions contemplated by the Trust Agreement and the Indenture, the
Depositor sells and assigns to the Issuer, without recourse, the Second-Tier
Assets.
     (b) In consideration for the Second-Tier Assets, the Issuer will pay to the
Depositor, without recourse, all right, title and interest of the Issuer,
whether now owned or hereafter acquired, in, to and under the Notes and the
rights to distributions under Section 8.2 of the Indenture, as payment for the
2011-A Exchange Note. The Second-Tier Assets will become the property and rights
of the Issuer.
     (c) The sale, transfer, assignment and conveyance of the Second-Tier Assets
pursuant to this Agreement is without recourse, and the Depositor does not
guarantee collection of the Second-Tier Assets or any underlying asset included
in the 2011-A Reference Pool.
     Section 2.2. Closing; Further Assignments.
     (a) The sale and assignment of the Second-Tier Assets will take place on
the 2011-A Closing Date concurrently with the closings under the First-Tier Sale
Agreement, the Indenture and the Initial Purchase Agreement.
     (b) The Depositor acknowledges that the Issuer will, pursuant to the
Indenture, assign and pledge the Second-Tier Assets and certain other property
and rights to the Indenture Trustee for the benefit of the 2011-A Secured
Parties. The Depositor consents to such assignment and pledge.
     (c) The Issuer acknowledges the appointment of Ford Credit as Servicer with
respect to the Collateral Specified Interests pursuant to the Servicing
Agreement and as Servicer with respect to the 2011-A Reference Pool pursuant to
the Servicing Supplement.
     Section 2.3. Intent; Savings Clause. It is the intention of the Depositor
and the Issuer that (i) the sale pursuant to Section 2.1 constitutes an absolute
sale of the Second-Tier Assets, including all monies paid thereon and all monies
due thereon on or after the Cutoff Date, conveying good title to the Second-Tier
Assets free and clear of any Lien other than Permitted Liens, from the Depositor
to the Issuer and (ii) the Second-Tier Assets not be a part of the Depositor’s
estate in the event of a bankruptcy or insolvency of the Depositor. If,
notwithstanding the intention of the Depositor and the Issuer, such sale is
deemed to be a pledge in connection with a financing or is otherwise deemed not
to be a sale, the Depositor grants, and the parties intend that the Depositor
grants, to the Issuer a security interest in the Second-Tier Assets and the
performance by the Depositor of the obligation by the Depositor to pay to the
Issuer all amounts received with respect to the 2011-A Exchange Note, and in
such event, this Agreement will constitute a security agreement under applicable
law and the Issuer will have all of the rights and remedies of a secured party
and creditor under the UCC.

2



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.1. Representations and Warranties of the Issuer. The Issuer
represents and warrants to the Depositor as of the date of this Agreement and as
of the 2011-A Closing Date:
     (a) Organization and Qualification. The Issuer is a statutory trust duly
formed, validly existing and in good standing under the laws of the State of
Delaware. The Issuer is qualified as a foreign statutory trust in good standing
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its properties or the conduct of its activities
requires such qualification, license or approval, unless the failure to obtain
such qualifications, licenses or approvals would not reasonably be expected to
have a material adverse effect on the Issuer’s ability to perform its
obligations under this Agreement.
     (b) Power, Authorization and Enforceability. The Issuer has the power and
authority to execute, deliver and perform the terms of this Agreement. The
Issuer has authorized the execution, delivery and performance of the terms of
this Agreement. This Agreement is the legal, valid and binding obligation of the
Issuer, enforceable against the Issuer, except as the same may be limited by
insolvency, bankruptcy, reorganization or other laws relating to the enforcement
of creditors’ rights or by general equitable principles.
     (c) No Conflicts and No Violation. The consummation of the transactions
contemplated by this Agreement will not (i) conflict with or result in any
breach of any of the terms and provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument under which the Issuer is a debtor or guarantor,
(ii) result in the creation or imposition of any Lien upon any of the properties
or assets of the Issuer pursuant to the terms of any such indenture, mortgage,
deed of trust, loan agreement, guarantee or similar agreement or instrument
(other than as contemplated by this Agreement), (iii) violate the trust
agreement of the Issuer, or (iv) violate any law or, to the Issuer’s knowledge,
any order rule or regulation applicable to the Issuer of any Governmental
Authority having jurisdiction over the Issuer or its properties, the failure to
comply with which would reasonably be expected to have a material adverse effect
on the Issuer’s ability to perform its obligations under this Agreement or any
other 2011-A Basic Document to which it is a party.
     (d) No Proceedings. To the Issuer’s knowledge, there are no proceedings or
investigations pending or overtly threatened in writing before any Governmental
Authority having jurisdiction over the Depositor or its properties (i) asserting
the invalidity this Agreement, (ii) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement, (iii) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect upon the Issuer’s ability to perform its obligations under this
Agreement or the validity or enforceability of this Agreement, or (iv) that
would reasonably be expected to (A) affect the treatment of the Notes as
indebtedness for U.S. federal income tax purposes, (B) be deemed to cause a
taxable exchange of the Notes for U.S. federal income tax purposes, or (C) cause
the Issuer to be treated as an association or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes, in each case,
other than such proceedings that, to the Issuer’s knowledge, would not
reasonably be expected to have a material adverse effect upon the Issuer or
materially and adversely affect the performance by the Issuer of its obligations
under,

3



--------------------------------------------------------------------------------



 



or the validity and enforceability of, the 2011-A Basic Documents or the Notes,
or materially and adversely affect the tax treatment of the Issuer or the Notes.
     Section 3.2. Representations and Warranties of the Depositor. The Depositor
represents and warrants to the Issuer as of the date of this Agreement and as of
the 2011-A Closing Date:
     (a) Organization and Qualification. The Depositor is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware. The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires such qualification, license or
approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Depositor’s ability to perform its obligations under this Agreement.
     (b) Power, Authorization and Enforceability. The Depositor has the power
and authority to execute, deliver and perform the terms of this Agreement. The
Depositor has duly authorized the execution, delivery and performance of the
terms of this Agreement. This Agreement is the legal, valid, binding and
enforceable obligation of the Depositor, except as the same may be limited by
insolvency, bankruptcy, reorganization or other laws relating to the enforcement
of creditors’ rights or by general equitable principles.
     (c) No Conflicts and No Violation. The consummation of the transactions
contemplated by this Agreement, and the fulfillment of the terms of this
Agreement, will not (i) conflict with or result in any breach of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, guarantee or similar agreement or instrument under which
the Depositor is a debtor or guarantor, (ii) result in the creation or
imposition of any Lien upon any of the properties or assets of the Depositor
pursuant to the terms of any such indenture, mortgage, deed of trust, loan
agreement, guarantee or similar agreement or instrument (other than as
contemplated by this Agreement), (iii) violate the certificate of formation of
the Depositor or the Depositor LLC Agreement or (iv) violate any law or, to the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any Governmental Authority having jurisdiction over the Depositor or its
properties, the failure to comply with which would reasonably be expected to
have a material adverse effect upon the Depositor’s ability to perform its
obligations under this Agreement.
     (d) No Proceedings. To the Depositor’s knowledge, there are no proceedings
or investigations pending or overtly threatened in writing before any
Governmental Authority having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement,
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect upon the Depositor’s ability to perform its
obligations under this Agreement, or (iv) that would reasonably be expected to
(A) affect the treatment of the Notes as indebtedness for U.S. federal income
tax purposes, (B) be deemed to cause a taxable exchange of the Notes for U.S.
federal income tax purposes, or (C) cause the Issuer to be treated as an
association or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes, in each case, other than such proceedings that, to
the Depositor’s knowledge, would not reasonably be expected

4



--------------------------------------------------------------------------------



 



to have a material adverse effect upon the Depositor or materially and adversely
affect the performance by the Depositor of its obligations under, or the
validity and enforceability of, the 2011-A Basic Documents or the Notes, or
materially and adversely affect the tax treatment of the Issuer or the Notes.
     (e) Investment Company Act. The Depositor is not an “investment company” or
a company “controlled by an investment company” within the meaning of the
Investment Company Act.
     Section 3.3. Representations of the Depositor and the Issuer. The
respective agreements, representations, warranties and other statements by the
Depositor and the Issuer set forth in or made pursuant to this Agreement will
remain in full force and effect and will survive the closing under Section 2.2.
ARTICLE IV
CONDITIONS
     Section 4.1. Conditions to Obligation of the Issuer. The obligation of the
Issuer to purchase the Second-Tier Assets as set forth in Section 2.1 is subject
to the satisfaction of the following conditions:
     (a) Representations and Warranties True. The representations and warranties
of the Depositor contained in Section 3.2 will be true and correct on the 2011-A
Closing Date, and the Depositor will have performed on or prior to the 2011-A
Closing Date all obligations to be performed by the Depositor under this
Agreement on or prior to the 2011-A Closing Date.
     (b) Delivery of 2011-A Exchange Note. The Depositor has delivered to the
Issuer the 2011-A Exchange Note, registered in the name of “Ford Credit Auto
Lease Trust 2011-A “ or its assignee or endorsed in blank by an effective
endorsement.
     (c) Documents to be Delivered by the Depositor. On the 2011-A Closing Date,
the Depositor will deliver such other documents as the Issuer may reasonably
request.
     (d) Other Transactions. The transactions contemplated by the Credit and
Security Agreement, the Exchange Note Supplement, the First-Tier Sale Agreement,
the Indenture and the Initial Purchase Agreement will be consummated on or prior
to the 2011-A Closing Date.
     Section 4.2. Conditions to Obligation of the Depositor. The obligation of
the Depositor to sell the 2011-A Exchange Note to the Issuer as set forth in
Section 2.1 is subject to each representation and warranty of the Issuer as set
forth in Section 3.1 being true and correct on the 2011-A Closing Date, and each
obligation to be performed by the Issuer under this Agreement on or prior to the
2011-A Closing Date having been performed on or prior to the 2011-A Closing
Date.
     Section 4.3. Deemed Satisfaction of Conditions. Upon the transfer (or the
purported transfer) of the Second-Tier Assets to, and the acceptance (or the
purported acceptance) of the Second-Tier Assets by, the Issuer, all of the
conditions set forth in this Article IV will be deemed to have been satisfied.

5



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE DEPOSITOR
     Section 5.1. Protection of Right, Title and Interest to the Second-Tier
Assets.
     (a) The Depositor will file financing statements and continuation
statements in the manner and place required by Applicable Law to preserve,
maintain and protect the interest of the Issuer in the Second-Tier Assets. The
Depositor will deliver to the Issuer file-stamped copies of, or filing receipts
for, any financing statement and continuation statement promptly upon such
document becoming available following filing.
     (b) The Depositor authorizes the Issuer to file any financing or
continuation statements, and amendments to such statements, in all jurisdictions
and with all filing offices as the Issuer may determine are necessary or
advisable to preserve, maintain and protect the interest of the Issuer in the
Second-Tier Assets. Such financing and continuation statements may describe the
Second-Tier Assets in any manner as the Issuer may reasonably determine to
ensure the perfection of the interest of the Issuer in the Second-Tier Assets.
The Issuer will deliver to the Depositor file-stamped copies of, or filing
receipts for, any financing statement and continuation statement promptly upon
such document becoming available following filing.
     (c) The Depositor will give the Issuer at least 60 days’ prior notice of
any relocation of its chief executive office or change in its corporate
structure, form of organization or jurisdiction of organization if, as a result
of such relocation or change, Section 9-307 of the UCC could require the filing
of a new financing statement or an amendment to a previously filed financing or
continuation statement and will promptly file any such new financing statement
or amendment. The Depositor will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.
     (d) The Depositor will not change its name in any manner that could make
any financing statement or continuation statement filed in accordance with this
Section 5.1 seriously misleading within the meaning of Section 9-506 of the UCC,
unless it has given the Depositor at least five days’ prior notice of such
change and promptly files appropriate amendments to all previously filed
financing statements.
     Section 5.2. Other Liens or Interests. Except for the sales and assignments
under this Agreement, the Depositor will not sell, contribute, pledge, assign,
transfer or allow to be issued any Second-Tier Asset to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any interest
therein, and the Depositor will defend the right, title, and interest of the
Issuer in, to and under the Second-Tier Assets against all claims of third
parties claiming through or under the Depositor. However, the Depositor’s
obligations under this Section 5.2 with respect to the 2011-A Exchange Note will
terminate upon the payment in full of the 2011-A Exchange Note pursuant to the
Credit and Security Agreement and the Exchange Note Supplement.
     Section 5.3. Indemnification. The Depositor will be liable under this
Agreement only to the extent of the obligations specifically undertaken by the
Depositor under this Agreement, and agrees to the following:

6



--------------------------------------------------------------------------------



 



     (a) The Depositor will indemnify, defend and hold harmless the Issuer, and
its officers, directors, employees and agents, from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of, or
imposed upon the Issuer through the willful misconduct, negligence or bad faith
of the Depositor in the performance of its duties under this Agreement or by
reason of reckless disregard of the Depositor’s obligations and duties under
this Agreement.
     (b) Promptly upon receipt by the Issuer, or any of its officers, directors,
employees and agents, of notice of the commencement of any suit, action, claim,
proceeding or governmental investigation against it, the Issuer will, if a claim
in respect of such suit, action, claim, proceeding or investigation is to be
made against the Depositor under this Section 5.3, notify the Depositor of the
commencement of such suit, action, claim, proceeding or investigation. The
Depositor may participate in and assume the defense and settlement of any such
suit, action, claim, proceeding or investigation at its expense, and no
settlement of such suit, action, claim, proceeding or investigation may be made
without the approval of the Depositor and the Issuer, which approvals will not
be unreasonably withheld or delayed. The Depositor’s obligations under this
Section 5.3 will include reasonable fees and expenses of counsel and expenses of
litigation. After notice from the Depositor to the Issuer of the Depositor’s
intention to assume the defense of such suit, action, claim, proceeding or
investigation with counsel reasonably satisfactory to the Issuer, and so long as
the Depositor so assumes the defense of such suit, action, claim, proceeding or
investigation in a manner reasonably satisfactory to the Issuer, the Depositor
will not be liable for any expenses of counsel to the Issuer unless there is a
conflict between the interests of the Depositor and the Issuer, in which case
the Depositor will pay for the separate counsel to the Issuer.
     (c) If the Depositor makes any indemnity payments pursuant to this
Section 5.3 and the Issuer thereafter collects any of such amounts from others,
the Issuer will promptly repay such amounts to the Depositor, without interest.
     (d) The indemnity obligations set forth in Section 5.3(a) will be in
addition to any obligation that the Depositor may otherwise have and will
survive the termination of this Agreement.
     Section 5.4. Reserve Initial Deposit. On the 2011-A Closing Date, the
Depositor will deposit, or cause to be deposited, the Reserve Initial Deposit
into the Reserve Account from the net proceeds of the sale of the Notes.
     Section 5.5. Obligations of the Depositor. The obligations of the Depositor
under this Agreement will not be affected by reason of any invalidity,
illegality or irregularity of the 2011-A Exchange Note or any Collateral Lease
or Collateral Leased Vehicle included in the 2011-A Reference Pool.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     Section 6.1. Amendment.
     (a) This Agreement may be amended by the Depositor and the Issuer, with
prior notice by the Depositor to the Rating Agencies, for any purpose if either
(i) the Depositor or the Issuer delivers an Opinion of Counsel to the Issuer,
the Owner Trustee and the Indenture Trustee, in form

7



--------------------------------------------------------------------------------



 



reasonably satisfactory to them, to the effect that such amendment will not
adversely affect the interests of the Noteholders in any material respect or
(ii) the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding adversely affected in any material respect is
obtained (with each affected Class voting separately, except that all
Noteholders of Class A Notes will vote together as a single class).
     (b) If the consent of the Noteholders is required, they do not need to
approve the particular form of any proposed amendment so long as their consent
approves the substance of the proposed amendment.
     (c) Promptly upon the execution of any amendment in accordance with this
Section 6.1, the Sponsor will send a copy of such amendment to the Indenture
Trustee and each Rating Agency.
     Section 6.2. Notices.
     (a) All notices, requests, demands, consents, waivers or other
communications to or from the parties to this Agreement must be in writing and
will be deemed to have been given:
     (i) upon delivery or, in the case of a letter mailed by registered first
class mail, postage prepaid, three days after deposit in the mail,
     (ii) in the case of a fax, when receipt is confirmed by telephone, reply
email or reply fax from the recipient,
     (iii) in the case of an email, when receipt is confirmed by telephone or
reply email from the recipient, and
     (iv) in the case of an electronic posting to a password-protected website
to which the recipient has been provided access, upon delivery of an email to
such recipient stating that such electronic posting has occurred.
     Any such notice, request, demand, consent or other communication must be
delivered or addressed as set forth on Schedule A to the Indenture or at such
other address as any party may designate by notice to the other parties.
     (b) Any notice required or permitted to be mailed to a Noteholder must be
sent by overnight delivery, mailed by registered first class mail, postage
prepaid, or sent by fax, to the address of such Person as shown in the Note
Register. Any notice so mailed within the time prescribed in this Agreement will
be conclusively presumed to have been properly given, whether or not the
Noteholder receives such notice.
     Section 6.3. Costs and Expenses. The Depositor will pay all expenses
incurred in the performance of its obligations under this Agreement and all
reasonable out-of-pocket costs and expenses of the Issuer in connection with the
perfection as against third parties of the Issuer’s right, title and interest in
and to the Second-Tier Assets and the enforcement of any obligation of the
Depositor hereunder.

8



--------------------------------------------------------------------------------



 



     Section 6.4. Successors and Assigns. All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective successors and permitted assigns, all as provided in this
Agreement. Any request, notice, direction, consent, waiver or other instrument
or action by a party to this Agreement will bind the successors and assigns of
such party. Except as otherwise provided in this Agreement, no other Person will
have any right or obligation under this Agreement.
     Section 6.5. No Petition. Each party to this Agreement covenants that for a
period of one year and one day (or, if longer, any applicable preference period)
after payment in full of the Notes, all Exchange Notes, and all distributions to
all Holders of Certificates and all holders of any other Securities (as defined
in the related Titling Company Agreement) the payments on which are derived in
any material part from amounts received with respect to any Titling Company
Assets (as defined in the applicable Titling Company Agreements), it will not
institute against, or join any Person in instituting against, the Issuer, the
Depositor, any Holding Company, any Titling Company, or the Holders of the
Collateral Specified Interest Certificates any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the 2011-A Exchange Note, the Notes, this Agreement
or any of the other 2011-A Basic Documents and agrees it will not cooperate with
or encourage others to file a bankruptcy petition against the Issuer, the
Depositor, any Holding Company, any Titling Company or the Holders of the
Collateral Specified Interest Certificates during the same period.
     Section 6.6. Limited Recourse. The Depositor and the Issuer agree that any
claim that the Depositor or the Issuer may seek to enforce against each other is
limited to the Second-Tier Assets only and does not represent a claim against
the assets of the Depositor or the Issuer as a whole or any assets other than
the Second-Tier Assets.
     Section 6.7. Subordination.
     (a) The Depositor and the Issuer agree that any claim that the Depositor or
the Issuer may seek to enforce at any time against any assets of the Depositor
or the Issuer other than the Second-Tier Assets will be subordinate to the
payment in full of all other claims with respect to such other assets. However,
this Section 6.7(a) will not limit, subordinate or otherwise modify any claims
against the Depositor or the Issuer with respect to any right to
indemnification, commitment to repurchase or other obligation of the Depositor
or the Issuer relating to:
     (i) any of the assets related to the Second-Tier Assets,
     (ii) any related credit enhancement,
     (iii) any transactions entered into in connection with the 2011-A Exchange
Note (or the beneficial interest therein),
     (iv) any administrative services performed in connection with the Second
-Tier Assets,
     (v) any related servicing obligation, or

9



--------------------------------------------------------------------------------



 



     (vi) any obligation to any Person acting as trustee, registrar or
administrator (including as Titling Company Registrar, owner trustee or
indenture trustee).
     (b) The Depositor agrees that any claim that the Depositor may seek to
enforce against the Issuer or any of its assets will be subordinate to the
payment in full of the principal of and interest on the Notes.
     (c) The parties to this Agreement intend that Section 6.7(a) and
Section 6.7(b) constitute an enforceable subordination agreement under Section
510(a) of the Bankruptcy Code.
     Section 6.8. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     Section 6.9. Submission to Jurisdiction. The parties submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for purposes of all legal proceedings arising out of or relating to this
Agreement. The parties irrevocably waive, to the fullest extent they may do so,
any objection that they may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
     Section 6.10. WAIVER OF JURY TRIAL. Each party to this agreement
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this agreement or the transactions contemplated by this agreement.
     Section 6.11. Severability. If any of the covenants, agreements or terms of
this Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining covenants, agreements or terms of this Agreement
and will in no way affect the validity, legality or enforceability of the
remaining Agreement.
     Section 6.12. Counterparts. This Agreement may be executed in any number of
counterparts. Each counterpart will be an original, and all counterparts will
together constitute one and the same instrument.
     Section 6.13. Headings. The headings in this Agreement are included for
convenience only and will not affect the meaning or interpretation of this
Agreement.
     Section 6.14. No Waiver; Cumulative Remedies. No failure or delay of the
Depositor in exercising any power, right or remedy under this Agreement will
operate as a waiver. No single or partial exercise of any power, right or remedy
precludes any other or further exercise of such power, right or remedy or the
exercise of any other power, right or remedy. The powers, rights and remedies
provided in this Agreement are in addition to any powers, rights and remedies
provided by law.
     Section 6.15. Issuer Obligation. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Owner Trustee
under this Agreement or any certificate or other writing delivered in connection
with this Agreement, against (i) the Owner

10



--------------------------------------------------------------------------------



 



Trustee in its individual capacity, (ii) any holder of a beneficial interest in
the Issuer, (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Owner Trustee, in its individual capacity or (iv) any
holder of a beneficial interest in the Owner Trustee or, in its individual
capacity, except as any such Person may have expressly agreed (it being
understood that the Owner Trustee has no such obligations in its individual
capacity). For all purposes of this Agreement, in the performance of any duties
or obligations of the Issuer under this Agreement, the Owner Trustee will be
subject to, and entitled to the benefits of, Articles V, VI and VII of the Trust
Agreement.
[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



EXECUTED BY:

            FORD CREDIT AUTO LEASE TWO LLC,
     acting with respect to its Series of
     limited liability company interests designated as the
     “2011-A Series”, as Depositor
      By:           Name:           Title:           FORD CREDIT AUTO LEASE
TRUST 2011-A,
     as Issuer
      By:   U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee

    By:           Name:           Title:        

[Signature Page to Second-Tier Sale Agreement]

 